ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 3 Feb 2022 has been entered.  Claims 1-15 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolf on 10 March  2022.
The application has been amended as follows:
1. (Currently Amended) A method …
recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle and a reflection intensity of each obstacle; …
2. (Currently Amended) The method of claim 1, wherein, recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle comprises:

6. (Currently Amended) An electronic device, …
recognizing the metal obstacle based on the data of each obstacle and a reflection intensity of each obstacle; …
7. (Currently Amended) The electronic device of claim 6, wherein, recognizing the metal obstacle based on the data of each obstacle comprises:
recognizing the metal obstacle based on at least one of: a velocity of each obstacle relative to the vehicle, 
11. (Currently Amended) A non-transient computer…
recognizing the metal obstacle based on the data of each obstacle and a reflection intensity of each obstacle; …
12. (Currently Amended) The non-transient computer readable storage medium of claim 11, wherein, recognizing the metal obstacle based on the data of each obstacle comprises:
recognizing the metal obstacle based on at least one of: a velocity of each obstacle relative to the vehicle, 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Cao, Weissman, Ghandi, Schiffman, nor Song, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“recognizing, by the one or more computing device, the metal obstacle based on the data of each obstacle and a reflection intensity of each obstacle; …
obtaining, by the one or more computing device, a metal obstacle line by fitting positions of the metal obstacle at different time points; and
determining, by the one or more computing device, an angle between the metal obstacle line and a direction of a vehicle body as an angle of yaw between the millimeter wave radar sensor and the vehicle body.” 
as recited by claim 1 and similarly recited in claim(s) 6 and 11, over any of the prior art of record, alone or in combination.  Claims 2-5, 7-10, and 12-15 depend on claims 1, 6, and 11; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donald HB Braswell/Examiner, Art Unit 3648